ON PETTION FOR REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6206



THOMAS R. MORKE,

                                              Plaintiff - Appellant,

          versus


DAVID A. GARRAGHTY, Warden, Greensville Cor-
rectional Center,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-45-7)


Submitted:   November 20, 2000            Decided:   December 4, 2000


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas R. Morke, Appellant Pro Se. Thomas Drummond Bagwell, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thoms R. Morke petitions for rehearing the panel’s decision

dismissing his appeal of the district court’s denial of his peti-

tion filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000), and

a subsequent order denying relief on his motion filed pursuant to

Fed. R. Civ. P. 59(e).     Because the panel’s opinion incorrectly

states that Morke’s Rule 59(e) motion was not timely filed, we

grant Morke’s rehearing petition.

     Because Morke’s Rule 59(e) motion was filed within ten days of

the district court’s order dismissing his § 2254 petition, his

appeal of the underlying order dismissing his § 2254 petition was

properly before the court.   See Dove v. CODESCO, 569 F.2d 807, 809-

10 (4th Cir. 1978) (holding that timely appeal of order regarding

Rule 59 motion brings both Rule 59 order and underlying order

before appeals court).    We have thus reviewed the district court’s

order dismissing Morke’s § 2254 petition as untimely and its

subsequent order denying Morke’s Rule 59(e) motion, and find no

reversible error.

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and because argument would not aid the decisional

process.

                                                          DISMISSED


                                  2